Citation Nr: 0013104	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 50 percent for general 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for a rating in excess of 50 percent for his service-
connected anxiety disorder with dysthymic disorder.  The 
veteran appealed to the Board. 

In a September 1995 RO decision, the RO recharacterized the 
service-connected psychiatric disorder to the issue more 
broadly stated on the cover sheet as generalized anxiety 
disorder.  The 50 percent disability rating has since been 
maintained.  

The Board notes that the veteran had initially indicated on 
his October 1995 VA Form 9 that he wanted a personal hearing 
before a member of the Board.  A hearing was scheduled in 
January 1996, but the veteran called to cancel that hearing.  
A hearing was rescheduled in May 1996, but the veteran failed 
to report.  Following a September 1999 report of contact 
during which the veteran apparently indicated that a hearing 
was still desired, the veteran was once again scheduled for a 
hearing in March 2000.  Without explanation for his absence, 
the veteran again failed to report for the hearing.  Neither 
the veteran nor his service representative has since 
indicated that the veteran still desired a hearing, or would 
even appear to attend if another one was scheduled.   


REMAND

Initially, the Board notes that the veteran was last examined 
for rating purposes in January 1995, prior to the change in 
regulations governing the criteria for rating psychiatric 
disorders.  While the veteran was scheduled for VA 
examinations in December 1995 and again in February 1998, he 
failed to report for either examination.  He offered no 
excuse in December 1995 and he indicated, through his wife, 
that he was ill in February 1998.

In his April 2000 brief, the veteran's service representative 
pointed out that the January 1995 VA examination was not 
adequate for rating purposes, and he asked that the veteran 
be given one more opportunity to appear for a scheduled VA 
examination.  In so doing, he indicated that the record did 
not show that the veteran was ever advised, under the legal 
precepts codified at 38 C.F.R. § 3.655, of his obligation to 
report and the consequences of shunning that responsibility.  

The Board is aware that the record as it now stands lacks the 
medical findings necessary to properly evaluate the 
disability due to the veteran's service-connected psychiatric 
disorder.  Additionally, the Board is well aware that the 
absence of a current VA examination is largely due to the 
veteran's failure to report for examinations.  In an effort 
to ensure that the veteran has had the opportunity for a full 
and fair evaluation of his service-connected disability, and 
with optimistic acceptance that the service representative's 
statements are an indication that the veteran is willing to 
appear for a new examination, the Board finds that the 
veteran should be afforded another opportunity to undergo 
examination; hence, the matter must be remanded.  

This remand is in accordance with decisions of the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (heinafter Court) in Engelke v. Gober, 10 Vet. 
App. 396 (1997) and Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), which address the duty to advise the veteran of 
the importance of appearing for examinations so that he can 
make an informed decision as to whether to report.      Along 
these lines, the veteran is advised that the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Under the circumstances, the Board finds that additional 
development is needed to properly adjudicate the veteran's 
claim.  As such, the veteran should be scheduled to undergo a 
comprehensive psychiatric examination to assess the severity 
of his general anxiety disorder.  The veteran is hereby 
advised that failure to report to the scheduled examination 
(and any subsequent examination(s)) without good cause), may 
well result in the denial of his claim.  See 38 C.F.R. § 
3.655 (1999).

Prior to having the veteran undergo a VA psychiatric 
examination, however, the RO should obtain and associate with 
the claims folder all pertinent outstanding medical records.  
In this regard, the Board observes that the record reflects 
that the veteran was receiving treatment for his psychiatric 
disability at the VA Medical Center in Beckley, West 
Virginia.  However, records from this facility, dated 
subsequent to August 1998, have not been associated with the 
claims folder.  The Board emphasizes the importance of 
obtaining RO records, since such records are deemed 
constructively of record, whether or not they are physically 
in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Such records may also contain diagnostic studies or clinical 
findings that may be relevant to the disposition of this 
claim, and, hence, are needed to complete the record.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In addition, the Board notes that, during the course of this 
appeal, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include general anxiety 
disorder.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

As such, when readjudicating the veteran's claim for a higher 
evaluation for his general anxiety disorder, the RO should 
consider the matter under both the former and revised 
applicable schedular criteria.

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since August 1998, from 
the VA Medical Center in Beckley, West 
Virginia, and from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
examination by a psychiatrist to 
determine the current severity of his 
service-connected general anxiety 
disorder.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  The 
examiner should also offer an opinion 
concerning the impact of the veteran's 
service-connected general anxiety 
disorder on his ability to obtain and 
retain employment.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

3.  To help avoid the need for a future 
remand, the RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with the joint motion and this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should consider 
the issue of entitlement to a rating in 
excess of 50 percent for general anxiety 
disorder on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority.  In considering this 
claim, the RO should consider the 
applicability of 38 C.F.R. § 3.655, as 
appropriate.  If that provision is deemed 
inapplicable, the RO should then evaluate 
the disability under the former and 
revised applicable schedular criteria.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him and his attorney a 
supplemental statement of the case and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied. 
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




